Exhibit 99 TI to return more cash to shareholders with 12% dividend increase and authorization for $7.5 billion in share repurchases DALLAS (Sept. 17, 2015) – Texas Instruments Incorporated (TI) (NASDAQ: TXN) today said it will raise its quarterly cash dividend by 12 percent, from $0.34 per share to $0.38, or $1.52 annualized. The higher dividend will be payable November 16, 2015, to stockholders of record on October 30, 2015, contingent upon formal declaration by the board of directors at its regular meeting in October. The board of directors also authorized the company to repurchase an additional $7.5 billion of its common stock over time. This is in addition to approximately $1.8 billion of previously authorized repurchases that remained at the end of June 2015. Dividend increases and share repurchases are both part of TI’s capital management strategy. The company has increased dividends each year for the past 12 years, and through consistent share repurchases has reduced outstanding shares by 40 percent since the beginning of 2005. TI continues to invest in growth, having made cumulative R&D investments of $8 billion in the past five years, along with investments in manufacturing equipment to support $6 billion in future growth. The company has gained share in its core businesses of Analog and Embedded Processing each year over the same time period. # # # Notice regarding forward-looking statements This release includes forward-looking statements intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally can be identified by phrases such as TI or its management “believes,” “expects,” “anticipates,” “foresees,” “forecasts,” “estimates” or other words or phrases of similar import. Similarly, statements herein that describe TI’s business strategy, outlook, objectives, plans, intentions or goals also are forward-looking statements. All such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those in forward-looking statements.
